Citation Nr: 0418467	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  03-25 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for strained neck and 
shoulders.

2.  Entitlement to service connection for residuals of 
pneumonia.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The appellant served with the Arkansas National Guard for 
five years, with numerous periods of active duty for training 
and inactive duty training.  With particular reference to 
this appeal, there is evidence that he had active duty for 
training for a period of 21 days in March 1993; however 
specific dates have not been officially verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  

The veteran has also raised the issue of entitlement to 
service connection for post-traumatic stress disorder.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action.

The issue of entitlement to service connection for strained 
neck and shoulders will be addressed in the REMAND portion of 
the decision below and REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  There is no competent evidence of current residuals of 
pneumonia.


CONCLUSION OF LAW

Service connection for residuals of pneumonia is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§  3.1, 3.303, 3.6 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
In an August 2002 letter, the RO explained the requirements 
for establishing service connection, explained that it would 
obtain VA records, as well as records from private 
physicians, other agencies, or employment records, if the 
appellant provided sufficient information to request them.  
The RO sent another notice letter to the veteran in November 
2003 which supplemented the original August 2002 letter.  The 
Board finds that these notices satisfy the requirements of 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159 (2003).

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944, 
slip op. at 10 (Vet. App. June 24, 2004).  In this case, the 
RO issued its VCAA notice in August 2002, prior to the 
February 2003 rating decision at issue here.  The Board notes 
that even though the supplemental November 2003 letter was 
sent after the February 2003 rating decision the veteran was 
given adequate VCAA notice in the August 2002 letter.  Thus, 
there is no conflict with Pelegrini.

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).
 
In this case, although the August 2002 VCAA letter did not 
specifically contain the "fourth element," the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  The 
letter specifically identified certain evidence that the RO 
would secure.  The RO also asked the appellant to identify 
any other private, VA or military medical treatment, as well 
as any other information or evidence he wanted the RO to 
secure.  In addition, the letter asked the appellant to 
provide any other additional evidence.  The RO has properly 
pursued obtaining all evidence described by the appellant.  
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the appellant, such that proceeding to 
evaluate the appeal, if defect can be found, is harmless 
error.

With respect to the duty to assist, the claims folder 
contains receipt of VA's request for service medical records.  
However, in this case, the service medical records of the 
appellant are unavailable. The Board notes that it is 
incumbent upon VA to afford the appellant's claim heightened 
consideration due to the unfortunate loss of his service 
medical records.  See Marciniak v. Brown, 10 Vet. App. 198 
(1997), O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The 
veteran has not submitted or identified any other VA or 
private medical records.

While the appellant specifically requested a VA medical 
examination there must be some evidence of a causal 
connection between the alleged disability and the appellant's 
military service to trigger VA's obligation to secure a 
medical opinion pursuant to 38 U.S.C.A. § 5103A(d).  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  In 
Charles v. Principi, 16 Vet. App. 370, 374 (2002), the U.S. 
Court of Appeals for Veterans Claims (Court) found that VA 
had not fulfilled the duty to assist when it failed to 
provide the veteran with a medical examination and opinion.  
The veteran had a diagnosis of tinnitus, which the Court 
found met the requirement of competent evidence of a current 
disability. Id.  In addition, the veteran had provided lay 
evidence, through hearing testimony, that he experienced 
ringing in the ears in service and ever since service.  This 
lay evidence constituted evidence that the disability might 
be associated with the veteran's active service. Id. at 374-
75.  The Court then found that there was not competent 
medical evidence addressing whether there was a nexus between 
the tinnitus and service. Id. at 375.  It concluded that, 
because such a medical opinion was necessary to decide the 
claim, the VCAA required VA to obtain a medical nexus 
opinion. Id.

The instant appeal differs from the Charles case in one 
critical aspect.  In Charles, the Court specifically found 
that the veteran was competent to testify as to ringing in 
his ears because ringing in the ears was capable of lay 
observation. Id. at 374 (citing Caluza v. Brown, 7 Vet. App. 
498 (1995) (where the determinative issue does not require 
medical expertise, lay evidence may suffice)).  Thus, that 
lay evidence was sufficient to associate the tinnitus with 
service. Id.  Tinnitus is generally defined as a noise in the 
ears, such as ringing.  See YT v. Brown, 9 Vet. App. 195 
(1996) (citing Dorland's Illustrated Medical Dictionary 1714 
(28th ed. 1994)).

In this case, as discussed above, there is no competent 
evidence that the appellant suffered from pneumonia in 
service, nor is there competent evidence that he has 
residuals of pneumonia.  Neither the appellant, his wife, nor 
his friend is competent to offer an opinion as to the 
etiology of his breathing problems.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  As this opinion testimony is the only 
evidence associating the residuals for pneumonia with 
service, the Board finds that the duty to assist pursuant to 
38 U.S.C.A. § 5103A(d) has not been triggered.  Accordingly, 
the Board finds that the duty to assist with respect to this 
claim has been met.

Service connection for Residuals of Pneumonia

Service connection may be granted if the evidence 
demonstrates that a veteran has a current disability 
resulting from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a) (2003).  Veteran status is the 
first element required for a claim for disability benefits.  
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  A 
"veteran" is a person who served in the active military, 
naval or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(24); 38 C.F.R. § 3.1(d).  

Active military, naval or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(c)(1).  ACDUTRA is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes or by members of the National Guard of any state.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).

Active military, naval or air service also includes any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means, inter alia, 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).

Therefore, for disorders claimed to have been incurred or 
aggravated during ACDUTRA or INACDUTRA, the appellant must 
establish a service-connected disability in order to achieve 
status as a veteran.  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.



A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
established that the disorder was incurred in service.  38 
C.F.R. § 3.303(d). 
 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The appellant alleges that he suffers from breathing problems 
as a result of his contracting pneumonia during ACDUTRA.  In 
this case, the Board finds that service connection for 
residuals of pneumonia is not in order.  There are no records 
of treatment for pneumonia seen in service and there has been 
no competent evidence submitted showing that the appellant 
has residuals of pneumonia.  Current disability is required 
in order to establish service connection.  Boyer, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As 
was stated earlier, neither the appellant, his wife nor his 
friend is competent to offer an opinion as to the etiology of 
the appellant's current breathing problems.  Therefore, 
service connection for residuals of pneumonia is denied.


ORDER

Service connection for residuals of pneumonia is denied.



REMAND

The appellant seeks service connection for strained neck and 
shoulders.  VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002). The evidence of a link between current 
disability and service must be competent. Wells, 326 F.3d at 
1381.

In this case, there is evidence of a current disability and a 
link between that disability and service.  The appellant 
complains of a strained neck and shoulders.  The appellant 
has submitted two lay statements, one from his wife and one 
from his friend, which corroborate his neck and shoulder 
injury.  The appellant's friend served with the appellant in 
Korea on ACDUTRA and actually rescued the appellant after a 
March 1993 military vehicle accident, in which the vehicle 
rolled over several times.  The appellant's friend noted that 
the appellant complained about his shoulder and neck being in 
severe pain.  The friend also currently works with the 
appellant and stated that the appellant "often complains 
about his neck and shoulder being in pain."  The appellant's 
wife's statement is also very probative.  The wife met the 
appellant in September 1986, prior to the March 1993 car 
accident.  The wife noted that, upon the appellant's return 
from three-week camp in Korea, he complained of shoulder and 
neck pain and has continued to complain about such pain.  A 
strained neck and shoulders may be competently demonstrated 
by lay observation.  Savage, 10 Vet. App. at 495-97.  These 
statements are enough to warrant a finding of symptoms of a 
current disability.  There is also competent evidence linking 
the neck and shoulder strain to service.  Medical records 
following the March 1993 military vehicle accident note an 
injury to the appellant's lower neck and right shoulder.  

Given the March 1993 service medical records and the 
uncertainty of the etiology of his current neck and shoulder 
disorder, on remand he should be afforded an appropriate VA 
examination to resolve this matter.  See Horowitz v. Brown, 5 
Vet. App. 217 (1993) (where there is a reasonable possibility 
that a current condition is related to or is a residual of a 
condition experienced in service, the Board should seek "a 
medical opinion as to whether [the claimant's] current 
disabilities are in any way related to or a residual of those 
experienced in service.")  Medical expertise informed by 
full review of the history and appropriate testing and 
examination is required.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must attempt to verify the 
appellant's period of ACDUTRA in 
March 1993.  If such verification of 
ACDUTRA is unobtainable a negative 
reply must be noted in writing and 
associated with the claims folder.

2.  After all documents obtained as a 
result of the foregoing development 
have been associated with the claims 
folder, then the RO should make 
arrangements with the appropriate VA 
medical facility for the appellant to 
be afforded an orthopedic examination 
to determine the etiology and date of 
onset of his current neck and 
shoulder disorder.  The claims folder 
must be made available to the 
examiner for review.  
The examiner should elicit from 
the appellant his account of the 
history of his neck and shoulder 
disorder.  The examiner should 
identify all relevant pathology that 
is present and describe the nature 
and progress of any pathology that 
has been identified.  After reviewing 
the records and examining the 
appellant, the examiner is requested 
to express opinions as to the 
following questions:

?	What is the apparent/likely date of 
onset and etiology of the current 
neck and shoulder disorder?

?	Is it at least as likely as not 
that a current neck and shoulder 
disorder is causally related to 
an in-service disease or injury?

The term "as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion 
as it is to find against it.

The examiner should identify the 
information on which he or she based 
his or her opinions.  The opinions 
should adequately summarize the 
relevant history and clinical 
findings, and provide explanations as 
to all medical conclusions rendered.  
The examiner's attention is 
specifically directed to the March 
1993 service medical report.

3.  After the development requested 
above has been completed to the 
extent possible, the RO should 
readjudicate the appellant's claim. 
If the benefit sought continues to be 
denied, the RO should issue a 
supplemental statement of the case 
(SSOC). Thereafter, if appropriate, 
the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



